DETAILED ACTION
Response to Amendment
The previous claim objections have been overcome.
Claim 13 has been objected to.
The previous 112(b) rejections have been overcome.
In light of the amended claims, the claims are rejected under 35 U.S.C. 101.
The claims remain rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 06/08/2022, the following has occurred: claims 1, 11, 13, 15, and 19 have been amended; claims 3-10, 14, and 16-18 have remained unchanged; claims 2, 12, and 20 have been canceled; and claims 21-23 have been added.
Claims 1, 3-11, 13-19, and 21-23 are pending.
Effective Filing Date: 07/10/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous claim objection given to claim 15. Examiner withdraws this claim objection.

35 U.S.C. 112 Rejections:
Applicant has amended the claims to overcome the previous 112(b) rejections. Examiner accordingly withdraws these 112(b) claim rejections

35 U.S.C. 101 Rejections:
Applicant argues that the amended claims cannot be categorized under certain methods of organizing human activity as the claims recite an analyzing step that uses “at least one machine learning processing routine” which cannot be characterized as a human step. Examiner agrees with Applicant that this machine learning processing routine cannot be directed towards an abstract idea, however, Examiner has directed this processing towards being an additional element that generally links the abstract idea of the claims to a particular technological field (machine learning).
Applicant further argues that the “at least one machine learning processing routine” is not a technological environment or field of use and further states a technological environment/field of use is a computing platform. Examiner however respectfully disagrees that a machine learning process is not directed towards a technological environment. For example, when comparing between a processing routine (a mental processing routine performed by a human under organized human activity) and a machine learning processing routine the difference would be that one is directed towards the field of machine learning. The technological environment here is that of machine learning and the claims are generally linked to this field as they do not integrate this technology in a manner typically indicative of an iterative, learning process. For example, the claims merely state that the processing routine just so happens to be a machine learning one without elaborating upon what is actually being iterated/learned by the machine learning processing routine.
Furthermore, Applicant states that one skilled in the art would recognize that the machine learning processing routine is a data analysis function automating analytical model building, being “a branch of artificial intelligence allowing for computing systems to learn from data, identify patterns and make decisions with minimal human intervention” and also makes further arguments directed towards machine learning not being a field of use/technological environment. First, Examiner does not disagree with the notion that a machine learning processing routine, when correctly claimed, is something that would overcome a 101 rejection. However Applicant is disregarding the broadness of the phrase “machine learning processing routine”. If two people skilled in the art were asked to create a “machine learning processing routine” they are not guaranteed to produce the same routine as the phrase itself does not define the metes, bounds, and requirements of the routine. For example, Person A may create a routine that was previous trained and does not require further training whereas Person B may create a routine that constantly analyzes data, outputs results, and learns from those results. Person A’s routine is indicative of a mere recitation as a human can be trained in a similar manner to analyze data in a particular way with a predefined outcome in mind based on data presented. Person B’s routine is significantly more than a mere recitation as the routine is indicative of utilization of machine learning technology. Second, Examiner has already cited his stance above with regards to “machine learning” being directed to a general linking for the previous and currently amended claim set. The current integration of the machine learning processing routine within the claims is not indicative of machine learning processing apart from being a mere recitation.
Additionally, Applicant argues with respect to Examiner’s reliance on Electrical Power Group and states that this case does not support the rejection for the current machine learning process routine as they are dissimilar. Examiner does not disagree that Electrical Power Group does not talk about machine learning, however it is similar in that the steps of Electrical Power Group were determined to merely use a generic computing environment. The present claims however merely use a bare recitation of machine learning and thus it may also be directed towards a generic computing environment characterized under machine learning.
Applicant also argues with respect to the SRI decision and highlights that the machine learning processing routine in the “analyzing” and the “electronically detecting” steps provide a technical solution to a technical problem by improving technical functions. Examiner respectfully disagrees for the reasons stated above as the “machine learning processing routine” is not significantly more than a mere recitation of machine learning, thus the current claim set does not provide a technical solution to a technical problem.
Lastly, Applicant makes remarks directed towards Fitbit, Inc. and BASCOM with regards to an inventive concept being something more than a well-understood, routine abstract idea that can be found in the non-conventional and non-generic arrangement of known, conventional pieces. As explained above, the “machine learning processing routine” is not considered to be more than a mere recitation of machine learning thus it is not significantly more than the abstract idea, thus the recitation of the “machine learning processing routine” is not being considered as something more than a generic processing routine performed mentally under steps categorized as organizing human activity.

35 U.S.C. 103 Rejections:
Applicant’s arguments, with regards to the Garcia-Sanchez reference, directed towards the “analyzing” step of the independent claims which further cascaded into other steps are persuasive. Examiner has amended the 35 U.S.C. 103 rejection section to account for this. Additionally, arguments directed towards the previously-used McNair reference are deemed moot as the McNair reference is no longer used.

Claim Objections
Claim 13 is objected to because of the following informalities:
Claim 13 recites “care provider” in line 14 of the claim when it should most likely recite “care providers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-11, 13-19, and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1, 3-11, and 13-19 are drawn to methods while claims 21-23 are drawn to a computerized method, each of which is within the four statutory categories. Claims 1, 3-11, 13-19, and 21-23 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving a plurality of data sets having data therein associated with medical care, the data sets received from a plurality of data sources, 2) analyzing the data of the data sets using a medical event detection routine using at least one processing routine to determine a plurality of relationships between the data, 3) detecting both a medical event and a care provider associated with the medical event based at least on the plurality of relationships determined by the processing routine of the medical event detection routine, 4) detecting, via the data of the data sets, a second event and a first number of data points, wherein the second event is in relation to the medical event and the first number of data points are data fields representing actions by the care provider in relation to the medical event, 5) for the second event, determining a second number of data points, the second number of data points are data fields representing a complete action response in relation to the medical event, 6) determining a response timeliness value indicating a time difference between the medical event and the second event performed by the care provider, 7) determining a response completeness value based on comparing the first number of data points with the second number of data points, and 8) calculating the quality factor value for the care provider based at least on the response timeliness value and the response completeness value. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people (including following rules or instructions). For example, a human can monitor data to detect events, determine medical care providers associated with those events, and determine scores based on the completeness and timeliness of that data. Independent claims 13 and 21 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 3-11, 14-19, and 22-23 include all of the limitations of claims 1, 13, and 21, and therefore likewise incorporate the above described abstract idea. Depending claim 5 adds the additional steps of “in response to the detecting of the medical event and the care provider, generating an electronic survey having a plurality of electronic questions therein, the plurality of electronic questions being the second number of data points” and “electronically transmitting the electronic survey to the care provider via a network user interface”; claim 6 adds the additional step of “receiving a completed survey from the care provider, the completed survey including a plurality of answers, the plurality of answers being the first number of data points; wherein the completed survey is the second event such that the response timeliness value indicates a time difference between the electronic transmitting of the electronic survey to the care provider and the receiving of the completed survey {2928890-1, 123938-00002-05}4612393 8.00002 and the response completeness value indicates a difference between the plurality of electronic questions and the plurality of answers”; claim 9 adds the additional step of “after electronic detection of both the medical event and the care provider associated with the medical event, generating an electronic notification to the care provider via a network user interface of the second event”; claims 10 and 18 add the additional step of “storing the quality factor value within a profile data of the care provider in a medical care database”; claims 11 and 19 add the additional steps of “via a communication platform, receiving a medical care inquiry”, “based on the medical care inquiry, accessing the medical care database having the profile data therein”, “generating a provider list based on the profile data in relation to the medical care inquiry”, “updating the provider list based on the quality factor value associated with the care provider”, “generating a care provider recommendation based on the updating of the provider list”, and “electronically transmitting the care provider recommendation in response to the medical care inquiry”; and claim 15 adds the additional steps of “in response to the detecting of the medical event and the plurality of care providers, generating an electronic survey for each of the plurality of care providers, the electronic survey having a plurality of electronic questions therein, the plurality of electronic questions being the second number of data points”, “electronically transmitting the electronic survey to each of the plurality of care providers via the network user interface”, and “for each of the plurality of care providers, receiving a completed survey therefrom the care provider, each of the completed surveys including a plurality of answers, the plurality of answers being the first number of data points; wherein the completed survey is the second event such that the response timeliness value indicates a time difference between the electronic transmitting of the electronic survey to the care provider and the receiving of the completed survey and the response completeness value indicates a difference between the plurality of electronic questions and the plurality of answers”. Additionally, the limitations of depending claims 2-4, 7-8, 14, 16-17, and 22-23 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 3-11, 14-19, and 22-23 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 13, and 21 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – 1) electronically detecting and electronically calculating and using 2) at least one machine learning processing routine to perform the claimed steps.
The limitations of 1) electronically detecting and electronically calculating generally link the abstract idea to a particular technological environment or field of use (such as computing, see MPEP 2106.05(h)).
The 2) at least one machine learning processing routine generally links the abstract idea to a particular technological environment or field of use (such as machine learning, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of 1) electronically detecting and electronically calculating and using 2) at least one machine learning processing routine to perform the claimed steps amounts to no more than a general linking to a particular technological environment that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, 2106.05(h) recites that the following limitations are not significantly more:
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The limitations of 1) electronically detecting and electronically calculating generally link the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to electronically detecting and electronically calculating, because limiting application of the abstract idea to electronically do something is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
The limitation that includes 2) at least one machine learning processing routine also generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to a machine learning routine, because limiting application of the abstract idea to machine learning is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a general linking to a particular technological field cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-10, 13-14, 17-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0074118 to Garcia-Sanchez et al. in view of U.S. 2018/0182475 to Cossler et al. and further in view of U.S. 2013/0297348 to Cardoza et al.
As per claim 1, Garcia-Sanchez et al. teaches a method for computing a quality factor value associated with medical care, the method comprising:
--receive data and detect events; (see: Fig. 3 and paragraph [0044] where there is data entry. Also see: paragraph [0018] where data entry records are received. The system here is detecting data entry events)
--for the second event, determining a second number of data points, the second number of data points are data fields representing a complete action response in relation to the event; (see: paragraphs [0019] - [0020] where there is a determination of data entry records having required fields completed, a threshold number, etc. Thus, a second number of data points here are determined where the second number corresponds to the number of completed fields. The fields here represent a complete response to the event/when the work was performed)
--determining a response timeliness value indicating a time difference between the event and the second event performed by the user; (see: paragraph [0019] where there is a determination of timeliness of data entry records. Also see: paragraph [0025] where there is a calculation of a timeliness score (response time value). The score here indicates a difference in time between the that the work was performed (event) and the time when the user enters the time entry records into the data entry management system (second event))
--determining a response completeness value based on comparing the first number of data points with the second number of data points; (see: paragraph [0024] where there is a determination of completeness of the data entry records. This is information which indicates whether the data entry fields are complete. Also see: paragraph [0025] where there is a calculation of a completeness score (response completeness value). Also see: paragraph [0020] where there is a requirement of all fields to be completed. The completeness here compares the data fields of the data entry record (second number of data points) with the total amount of fields of an ideal, completed record (first number of data points)) and
--electronically calculating the quality factor value for the user based at least on the response timeliness value and the response completeness value (see: paragraph [0025] where response timeliness and response completeness are used to determine an intermediate data entry score (quality factor value)).
Garcia-Sanchez et al. may not further, specifically teach:
1) --receive data and detect events in the form of:
1a) --receiving a plurality of data sets having data therein associated with medical care, the data sets received from a plurality of data sources;
1b) --analyzing the data of the data sets using a medical event detection routine to determine a plurality of relationships between the data;
1c) --electronically detecting both a medical event and a care provider associated with the medical event based at least on the plurality of relationships determined by the machine learning processing routine of the medical event detection routine; and
1d) --electronically detecting, via the data of the data sets, a second event and a care provider response.
Where:
2) --a care provider response as a first number of data points, wherein the second event is in relation to the medical event and the first number of data points representing actions by the care provider in relation to the medical event;
3) --a user is a care provider; and
4) --an event as a medical event.

Cossler et al. teaches:
1) --receive data and detect events in the form of:
1a) --receiving a plurality of data sets having data therein associated with medical care, (see: paragraph [0029] where information related to medical care/healthcare delivery is being received) the data sets received from a plurality of data sources; (see: paragraph [0029] where there are various data sources)
1b) --analyzing the data of the data sets using a medical event detection routine to determine a plurality of relationships between the data; (see: paragraph [0030] where the data that is being received is being analyzed by one or more machine learning algorithms (event detection routine) to determine parameters, parameter values, and relationships between different parameters and parameter values)
1c) --electronically detecting both a medical event and a care provider associated with the medical event based at least on the plurality of relationships determined by the machine learning processing routine of the medical event detection routine; (see: paragraph [0122] where a medical event (workflow event with an outcome) and a care provider who performed the medical event are being electronically tracked/determined) and
1d) --electronically detecting, via the data of the data sets, a second event and a care provider response; (see: paragraph [0122] where workflow events (second event) are being tracked/detected based on the received data where the care provider response here corresponds to outcomes of a workflow event)
3) --a user is a care provider; (see: paragraph [0123] where there is a care provider) and
4) --an event as a medical event (see: paragraph [0004] where there is a medical event).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1a), 1b), 1c), and 1d) above as taught by Cossler et al. for the “receive data and detect events” step as disclosed by Garcia-Sanchez et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Garcia-Sanchez et al. scores a user’s response (inputted data) thus one could substitute the type of data being scored but obtain predictable results of determining a response score based on received data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 3) care provider as taught by Cossler et al. for the user as disclosed by Garcia-Sanchez et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Garcia-Sanchez et al. discusses data entry via a user thus one could substitute that user with a care provider to obtain predictable results of having a person input data and scoring that person. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 4) medical event as taught by Cossler et al. for the event as disclosed by Garcia-Sanchez et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Garcia-Sanchez et al. discusses data entry surrounding an event thus one could substitute that event with a medical event to obtain predictable results of inputting data related to an event. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Cardoza et al. teaches:
2) --a care provider response as a first number of data points, (see: paragraph [0058] where there are clarification questions that are presented to a physician. Also see: paragraph [0223] where the clarification questions are addressed. The addressed questions are the first number of data points/a care provider’s response and they are determined to be addressed by the system) wherein the second event is in relation to the medical event (see: paragraph [0223] where there is a second event of addressing an inquiry (where the inquiry is related to a first event of a medical event that requests clarification) within a workflow) and the first number of data points representing actions by the care provider in relation to the medical event (see: paragraphs [0079] and [0223] where the addressed request (answers to the request/first number of data points) represents actions by the care provider (confirmation of performance of actions) in relation to the medical event).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 2) a first number of data points, wherein the second event is in relation to the medical event and the first number of data points representing actions by the care provider in relation to the medical event as taught by Cardoza et al. in the method as taught by Garcia-Sanchez et al. and Cossler et al. in combination with the motivation(s) of helping clarify and ultimately provide more complete and accurate documentation (see: paragraph [0058] of Cardoza et al.).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) a first number of data points, wherein the second event is in relation to the medical event and the first number of data points representing actions by the care provider in relation to the medical event as taught by Cardoza et al. for the care provider response as disclosed by Garcia-Sanchez et al. and Cossler et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Garcia-Sanchez et al. and Cossler et al. teaches of a care provider response in the form of a clinical action in response to medical complications (see: paragraph [0084] of Cossler et al.) thus one can substitute wherein the clinical actions/response is an answered questionnaire to obtain predictable results of using a care provider’s response data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 3, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 1, see discussion of claim 1. Garcia-Sanchez et al. further teaches wherein the plurality of data sources include medical record data sources (see: Fig. 3 and paragraph [0044] where there is data entry from multiple client devices. Further see: paragraph [0020] where the entered data may be related to medical claims data. The plurality of devices are the medical record data sources) and the data of the data sets include medical record data relating to patient care (see: FIG. 2 where the data sets include data relating to patient care).

As per claim 4, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 3, see discussion of claim 3. Cossler et al. further teaches wherein the medical event is a negative event relating to medical care of a patient (see: paragraph [0030] where there are clinically significant events that warrant medical attention).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 5, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 1, see discussion of claim 1. Cardoza et al. further teaches:
--in response to the detecting of the medical event and the care provider, generating an electronic survey having a plurality of electronic questions therein, the plurality of electronic questions being the second number of data points; (see: paragraph [0058] where in response to knowing a clinician and a medical event which requires further clarification a survey (a set of questions) is generated. The questions here are being considered as the second number of data points)
--electronically transmitting the electronic survey to the care provider via a network user interface (see: paragraph [0058] where the questions are automatically generated and presented to the clinician).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 5, see discussion of claim 5. Garcia-Sanchez et al. teaches:
--wherein the completed record is the second event such that the response timeliness value indicates a time difference between the start of the event and the receiving of the completed record (see: paragraph [0020] where there is a determination of data entry records having required fields completed, a threshold number, etc. This determination is the second event. Also see: paragraph [0019] where the timeliness of the data entry is based on the difference between when the data entry is completed and when the work was performed (start of the event)) and the response completeness value indicates a difference between the plurality of electronic questions and the plurality of answers (see: paragraph [0020] where completeness is determined as the difference between the required fields (questions) and the fields that were actually completed (answers)).
Cardoza et al. further teaches:
--start of the event as an electronic transmitting of the electronic survey to the care provider; (see: paragraph [0058] where the set of clarification questions are provided/transmitted to the clinician)
--record as a survey; (see: paragraph [0058] where there is a set of questions) and
--receiving a completed survey from the care provider, the completed survey including a plurality of answers, (see: paragraph [0223] where an addressed clarification request (completed questions) is received) the plurality of answers being the first number of data points; (see: paragraph [0223] where there is an addressed clarification request. The addressing of this request/the answers are being considered as the first number of data points).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 5, and incorporated herein.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an electronic transmitting of the electronic survey to the care provider as taught by Cardoza et al. for the start of the event as disclosed by Garcia-Sanchez et al. and Cossler et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Garcia-Sanchez et al. and Cossler et al. teaches of an event start as when the work was performed thus one could substitute that start time with when a survey/record was sent out to obtain predictable results of determining a timeliness based on a start time. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a survey as taught by Cardoza et al. for a record as disclosed by Garcia-Sanchez et al. and Cossler et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Garcia-Sanchez et al. and Cossler et al. teaches using a data entry record and monitoring that record for completeness thus one could substitute wherein that record is a questionnaire to obtain predictable results of tracking a statistics of a record. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 7, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 6, see discussion of claim 6. Garcia-Sanchez et al. further teaches wherein the response completeness value is independent of a correctness for each of the plurality of answers (see: paragraphs [0020] and [0025] where completeness is separate from correctness).

As per claim 8, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 1, see discussion of claim 1. Garcia-Sanchez et al. further teaches wherein the second event is data entry of medical information (see: paragraph [0018] where data entry records are received. The system here is detecting data entry (a second event) of records. Also see: paragraph [0020] where the total required fields (first number of data points) are being detected for the data. The second event (data entry) here is related to the medical event (medical insurance claim)) and the second number of data points is the number of data entry fields for the data entry of medical information (see: paragraph [0020] where there is a determination of data entry records having required fields completed, a threshold number, etc. Thus, a second number of data points here are determined where the second number corresponds to the number of completed fields. The fields here represent the action of the user entering the data in relation to the medical claim insurance).

As per claim 9, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 1, see discussion of claim 1. Cossler et al. further teaches:
--after electronic detection of both the medical event and the care provider associated with the medical event, generating an electronic notification to the care provider via a network user interface of the second event (see: paragraph [0034] where there is a visual notification sent to a clinician with regards to an event after detection of an event).
One of ordinary skill at the time of the invention was filed would have found it obvious to, after electronic detection of both the medical event and the care provider associated with the medical event, generate an electronic notification to the care provider via a network user interface of the second event as taught by Cossler et al. in the method as taught by Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination with the motivation(s) of holding clinicians accountable for potential negligence in the event an adverse outcome arises that can be attributed to the inappropriate response (see: paragraph [0119] of Cossler et al.).

As per claim 10, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 1, see discussion of claim 1. Garcia-Sanchez et al. further teaches:
--storing the quality factor value within a profile data of the care provider in a medical care database (see: paragraph [0048] where the data management system is stored in a database, thus the data entry scores are also stored in that database).

As per claim 13, Garcia-Sanchez et al. teaches a method for computing quality factor values associated with medical care, the method comprising:
--receiving data and detecting events; (see: Fig. 3 and paragraph [0044] where there is data entry. Also see: paragraph [0018] where data entry records are received. The system here is detecting data entry events)
--each of the second events is in relation to the event; (see: paragraph [0020] where there date entry event (second event) represents a complete response to the event/when the work was performed (the event))
--for each of the second events, determining a second number of data points, the second number of data points are data fields representing a complete action response in relation to the event; (see: paragraph [0020] where there is a determination of data entry records having required fields completed, a threshold number, etc. Thus, a second number of data points here are determined where the second number corresponds to the number of completed fields. The fields here represent a complete response to the event/when the work was performed)
--for each of the users (see: paragraph [0014] where there is scores for each of the users):
--determining a response timeliness value indicating a time difference between the event and the second event performed by the user; (see: paragraph [0019] where there is a determination of timeliness of data entry records. Also see: paragraph [0025] where there is a calculation of a timeliness score (response time value). The score here indicates a difference in time between the that the work was performed (event) and the time when the user enters the time entry records into the data entry management system (second event))
--determining a response completeness value based on comparing the first number of data points with the second number of data points; (see: paragraph [0024] where there is a determination of completeness of the data entry records. This is information which indicates whether the data entry fields are complete. Also see: paragraph [0025] where there is a calculation of a completeness score (response completeness value). Also see: paragraph [0020] where there is a requirement of all fields to be completed. The completeness here compares the data fields of the data entry record (second number of data points) with the total amount of fields of an ideal, completed record (first number of data points)) and
--electronically calculating the quality factor value for the user based at least on the response timeliness value and the response completeness value (see: paragraph [0025] where response timeliness and response completeness are used to determine an intermediate data entry score (quality factor value)).
Garcia-Sanchez et al. may not further, specifically teach:
1) --receiving data and detecting events in the form of:
1a) --receiving a plurality of data sets having data therein associated with medical care, the data sets received from a plurality of data sources;
1b) --analyzing the data of the data sets using a medical event detection routine to determine a plurality of relationships between the data, the medical event detection routine using at least one machine learning processing routine;
1c) --electronically detecting both a medical event and a plurality of care providers associated with the medical event based at least on the plurality of relationships determined by the machine learning processing routine of the medical event detection routine; and
1d) --electronically detecting, via the data of the data sets, a plurality of second events, each of the second events including care provider response.
Where:
2) --care provider response as a first number of data points, wherein the first number of data points represent actions by each of the care provider in relation to the medical event;
3) --a user is a care provider; and
4) --an event as a medical event.

Cossler et al. teaches:
1) --receiving data and detecting events in the form of:
1a) --receiving a plurality of data sets having data therein associated with medical care, (see: paragraph [0029] where information related to medical care/healthcare delivery is being received) the data sets received from a plurality of data sources; (see: paragraph [0029] where there are various data sources)
1b) --analyzing the data of the data sets using a medical event detection routine to determine a plurality of relationships between the data, (see: paragraph [0030] where the data that is being received is being analyzed by one or more machine learning algorithms (event detection routine) to determine parameters, parameter values, and relationships between different parameters and parameter values) the medical event detection routine using at least one machine learning processing routine; (see: paragraph [0030] where machine learning is utilized)
1c) --electronically detecting both a medical event and a plurality of care providers associated with the medical event based at least on the plurality of relationships determined by the machine learning processing routine of the medical event detection routine; (see: paragraph [0122] where a medical event (workflow event with an outcome) and the care providers who performed the medical event are being electronically tracked/determined) and
1d) --electronically detecting, via the data of the data sets, a plurality of second events, each of the second events including care provider response; (see: paragraph [0122] where workflow events (second events) are being tracked/detected based on the received data where the care provider response here corresponds to outcomes of a workflow event)
3) --a user is a care provider; (see: paragraph [0123] where there is a care provider) and
4) --an event as a medical event (see: paragraph [0004] where there is a medical event).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1a), 1b), 1c), and 1d) above as taught by Cossler et al. for the “receive data and detect events” step as disclosed by Garcia-Sanchez et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Garcia-Sanchez et al. scores a user’s response (inputted data) thus one could substitute the type of data being scored but obtain predictable results of determining a response score based on received data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 3) care provider as taught by Cossler et al. for the user as disclosed by Garcia-Sanchez et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Garcia-Sanchez et al. discusses data entry via a user thus one could substitute that user with a care provider to obtain predictable results of having a person input data and scoring that person. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 4) medical event as taught by Cossler et al. for the event as disclosed by Garcia-Sanchez et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Garcia-Sanchez et al. discusses data entry surrounding an event thus one could substitute that event with a medical event to obtain predictable results of inputting data related to an event. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Cardoza et al. teaches:
2) --care provider response as a first number of data points, (see: paragraph [0058] where there are clarification questions that are presented to a physician. Also see: paragraph [0223] where the clarification questions are addressed. The addressed questions are the first number of data points/a care provider’s response and they are determined to be addressed by the system) wherein the first number of data points represent actions by each of the care provider in relation to the medical event (see: paragraphs [0079] and [0223] where the addressed request (answers to the request/first number of data points) represents actions by the care provider (confirmation of performance of actions) in relation to the medical event).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 2) a first number of data points, wherein the first number of data points represent actions by each of the care provider in relation to the medical event as taught by Cardoza et al. in the method as taught by Garcia-Sanchez et al. and Cossler et al. in combination with the motivation(s) of helping clarify and ultimately provide more complete and accurate documentation (see: paragraph [0058] of Cardoza et al.).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) a first number of data points, wherein the first number of data points represent actions by each of the care provider in relation to the medical event as taught by Cardoza et al. for the care provider response as disclosed by Garcia-Sanchez et al. and Cossler et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Garcia-Sanchez et al. and Cossler et al. teaches of a care provider response in the form of a clinical action in response to medical complications (see: paragraph [0084] of Cossler et al.) thus one can substitute wherein the clinical actions/response is an answered questionnaire to obtain predictable results of using a care provider’s response data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 14, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 13, see discussion of claim 13. Garcia-Sanchez et al. further teaches wherein the plurality of data sources include medical record data sources (see: Fig. 3 and paragraph [0044] where there is data entry from multiple client devices. Further see: paragraph [0020] where the entered data may be related to medical claims data. The plurality of devices are the medical record data sources) and the data of the data sets include medical record data relating to patient care (see: FIG. 2 where the data sets include data relating to patient care).

As per claim 17, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 13, see discussion of claim 13. Garcia-Sanchez et al. further teaches wherein the second event is data entry of medical information (see: paragraph [0018] where data entry records are received. The system here is detecting data entry (a second event) of records. Also see: paragraph [0020] where the total required fields (first number of data points) are being detected for the data. The second event (data entry) here is related to the medical event (medical insurance claim)) and the second number of data points is the number of data entry fields for the data entry of medical information (see: paragraph [0020] where there is a determination of data entry records having required fields completed, a threshold number, etc. Thus, a second number of data points here are determined where the second number corresponds to the number of completed fields. The fields here represent the action of the user entering the data in relation to the medical claim insurance).

As per claim 18, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 13, see discussion of claim 13. Garcia-Sanchez et al. further teaches:
--for each of the plurality of care providers, storing the quality factor values within a profile data of the care provider in a medical care database (see: paragraph [0048] where the data management system is stored in a database, thus the data entry scores are also stored in that database).

As per claim 21, Garcia-Sanchez et al. teaches a computerized method for computing a quality factor value associated with medical care, the method comprising:
--receive data and detect events; (see: Fig. 3 and paragraph [0044] where there is data entry. Also see: paragraph [0018] where data entry records are received. The system here is detecting data entry events)
--for the second event, determining a second number of data points, the second number of data points are the plurality of electronic questions in the electronic survey;
--determining a response timeliness value indicating a time difference between the event and the second event performed by the user; (see: paragraph [0019] where there is a determination of timeliness of data entry records. Also see: paragraph [0025] where there is a calculation of a timeliness score (response time value). The score here indicates a difference in time between the that the work was performed (event) and the time when the user enters the time entry records into the data entry management system (second event))
--determining a response completeness value based on comparing the first number of data points with the second number of data points; (see: paragraph [0024] where there is a determination of completeness of the data entry records. This is information which indicates whether the data entry fields are complete. Also see: paragraph [0025] where there is a calculation of a completeness score (response completeness value). Also see: paragraph [0020] where there is a requirement of all fields to be completed. The completeness here compares the data fields of the data entry record (second number of data points) with the total amount of fields of an ideal, completed record (first number of data points)) and
--electronically calculating the quality factor value for the user based at least on the response timeliness value and the response completeness value (see: paragraph [0025] where response timeliness and response completeness are used to determine an intermediate data entry score (quality factor value)).
Garcia-Sanchez et al. may not further, specifically teach:
1) --receive data and detect events in the form of:
1a) --receiving a plurality of data sets having data therein associated with medical care, the data sets received from a plurality of data sources;
1b) --analyzing the data of the data sets using a medical event detection routine to determine a plurality of relationships between the data, the medical event detection routine includes at least one machine learning processing routine for determining the plurality of relationships between the data;
1c) --electronically detecting both a medical event and a care provider associated with the medical event based at least on the plurality of relationships determined by the medical event detection routine;
1d) --in response to the detecting of the medical event and the care provider, generating an electronic survey having a plurality of electronic questions therein;
1e) --electronically transmitting the electronic survey to the care provider via a network user interface;
1f) --receiving a completed survey from the care provider, the completed survey including a plurality of answers;
1g) --electronically detecting, via the data of the data sets, a second event, the second event is a response to the electronic survey by the care provider, and a care provider response;
2) --a care provider response as a first number of data points, the first number of data points are the plurality of answers;
3) --the second event is a response to the electronic survey by the care provider;
4) --a user is a care provider; and
5) --an event as a medical event.

Cossler et al. teaches:
1) --receive data and detect events in the form of:
1a) --receiving a plurality of data sets having data therein associated with medical care, (see: paragraph [0029] where information related to medical care/healthcare delivery is being received) the data sets received from a plurality of data sources; (see: paragraph [0029] where there are various data sources)
1b) --analyzing the data of the data sets using a medical event detection routine to determine a plurality of relationships between the data, (see: paragraph [0030] where the data that is being received is being analyzed by one or more machine learning algorithms (event detection routine) to determine parameters, parameter values, and relationships between different parameters and parameter values) the medical event detection routine includes at least one machine learning processing routine for determining the plurality of relationships between the data; (see: paragraph [0030] where there is a machine learning algorithm for determining relationships)
1c) --electronically detecting both a medical event and a care provider associated with the medical event based at least on the plurality of relationships determined by the medical event detection routine; (see: paragraph [0122] where a medical event (workflow event with an outcome) and a care provider who performed the medical event are being electronically tracked/determined) and
1g) --electronically detecting, via the data of the data sets, a second event and a care provider response (see: paragraph [0122] where workflow events (second event) are being tracked/detected based on the received data where the care provider response here corresponds to outcomes of a workflow event).
	Where:
4) --a user is a care provider; (see: paragraph [0123] where there is a care provider) and
5) --an event as a medical event (see: paragraph [0004] where there is a medical event).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1a), 1b), 1c), and 1g) above as taught by Cossler et al. for the “receive data and detect events” step as disclosed by Garcia-Sanchez et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Garcia-Sanchez et al. scores a user’s response (inputted data) thus one could substitute the type of data being scored but obtain predictable results of determining a response score based on received data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 4) care provider as taught by Cossler et al. for the user as disclosed by Garcia-Sanchez et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Garcia-Sanchez et al. discusses data entry via a user thus one could substitute that user with a care provider to obtain predictable results of having a person input data and scoring that person. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 5) medical event as taught by Cossler et al. for the event as disclosed by Garcia-Sanchez et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Garcia-Sanchez et al. discusses data entry surrounding an event thus one could substitute that event with a medical event to obtain predictable results of inputting data related to an event. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Cardoza et al. teaches:
1) --receive data and detect events in the form of:
1d) --in response to the detecting of the medical event and the care provider, generating an electronic survey having a plurality of electronic questions therein; (see: paragraph [0058] where in response to knowing a clinician and a medical event which requires further clarification a survey (a set of questions) is generated)
1e) --electronically transmitting the electronic survey to the care provider via a network user interface; (see: paragraph [0058] where the questions are automatically generated and presented to the clinician) and
1f) --receiving a completed survey from the care provider, the completed survey including a plurality of answers (see: paragraph [0223] where an addressed clarification request (answers to completed questions) is received).
	Where:
2) --a care provider response as a first number of data points, (see: paragraph [0058] where there are clarification questions that are presented to a physician. Also see: paragraph [0223] where the clarification questions are addressed. The addressed questions are the first number of data points/a care provider’s response and they are determined to be addressed by the system) the first number of data points are the plurality of answers; (see: paragraphs [0079] and [0223] where the addressed request (answers to the request/first number of data points) represents actions by the care provider (confirmation of performance of actions) in relation to the medical event) and
3) --the second event is a response to the electronic survey by the care provider (see: paragraphs [0079] and [0223] where the addressed request (answers to the survey) is the second event).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1d), 1e), and 1f) above as taught by Cardoza et al. for the “receive data and detect events” step as disclosed by Garcia-Sanchez et al. and Cossler et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Garcia-Sanchez et al. and Cossler et al. scores a user’s response (inputted data) thus one could substitute the type of data being scored but obtain predictable results of determining a response score based on received data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
One of ordinary skill at the time of the invention was filed would have found it obvious to use 2) a first number of data points, the first number of data points are the plurality of answers and have 3) the second event is a response to the electronic survey by the care provider as taught by Cardoza et al. in the method as taught by Garcia-Sanchez et al. and Cossler et al. in combination with the motivation(s) of helping clarify and ultimately provide more complete and accurate documentation (see: paragraph [0058] of Cardoza et al.).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) a first number of data points, wherein the second event is in relation to the medical event and the first number of data points representing actions by the care provider in relation to the medical event as taught by Cardoza et al. for the care provider response as disclosed by Garcia-Sanchez et al. and Cossler et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Garcia-Sanchez et al. and Cossler et al. teaches of a care provider response in the form of a clinical action in response to medical complications (see: paragraph [0084] of Cossler et al.) thus one can substitute wherein the clinical actions/response is an answered questionnaire to obtain predictable results of using a care provider’s response data. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 22, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 21, see discussion of claim 21. Garcia-Sanchez et al. further teaches wherein the completed record is the second event such that the response timeliness value indicates a time difference between the start of the event and the receiving of the completed record (see: paragraph [0020] where there is a determination of data entry records having required fields completed, a threshold number, etc. This determination is the second event. Also see: paragraph [0019] where the timeliness of the data entry is based on the difference between when the data entry is completed and when the work was performed (start of the event)) and the response completeness value indicates a difference between the plurality of electronic questions and the plurality of answers (see: paragraph [0020] where completeness is determined as the difference between the required fields (questions) and the fields that were actually completed (answers)).
Cardoza et al. further teaches:
--start of the event as an electronic transmitting of the electronic survey to the care provider; (see: paragraph [0058] where the set of clarification questions are provided/transmitted to the clinician)
--record as a survey; (see: paragraph [0058] where there is a set of questions) and
--receiving a completed survey from the care provider, the completed survey including a plurality of answers, (see: paragraph [0223] where an addressed clarification request (completed questions) is received) the plurality of answers being the first number of data points; (see: paragraph [0223] where there is an addressed clarification request. The addressing of this request/the answers are being considered as the first number of data points).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 21, and incorporated herein.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an electronic transmitting of the electronic survey to the care provider as taught by Cardoza et al. for the start of the event as disclosed by Garcia-Sanchez et al. and Cossler et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Garcia-Sanchez et al. and Cossler et al. teaches of an event start as when the work was performed thus one could substitute that start time with when a survey/record was sent out to obtain predictable results of determining a timeliness based on a start time. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a survey as taught by Cardoza et al. for a record as disclosed by Garcia-Sanchez et al. and Cossler et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Garcia-Sanchez et al. and Cossler et al. teaches using a data entry record and monitoring that record for completeness thus one could substitute wherein that record is a questionnaire to obtain predictable results of tracking a statistics of a record. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 23, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 22, see discussion of claim 22. Garcia-Sanchez et al. further teaches wherein the response completeness value is independent of a correctness for each of the plurality of answers (see: paragraphs [0020] and [0025] where completeness is separate from correctness).

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0074118 to Garcia-Sanchez et al. in view of U.S. 2018/0182475 to Cossler et al. and further in view of U.S. 2013/0297348 to Cardoza et al. as applied to claim 10, and further in view of U.S. 2015/0278222 to Claussenelias et al.
As per claim 11, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 10, see discussion of claim 10. The combination may not further, specifically teach:
1) --via a communication platform, receiving a medical care inquiry;
2) --based on the medical care inquiry, accessing the medical care database having the profile data therein;
3) --generating a provider list based on the profile data in relation to the medical care inquiry;
4) --updating the provider list based on the quality factor value associated with the care provider;
5) --generating a care provider recommendation based on the updating of the provider list; and
6) --electronically transmitting the care provider recommendation in response to the medical care inquiry.

Claussenelias et al. teaches:
1) --via a communication platform, receiving a medical care inquiry; (see: paragraphs [0074] and [0078] where there is access of a web server over a communications network in order to perform a query (medical care inquiry))
2) --based on the medical care inquiry, accessing the medical care database having the profile data therein; (see: paragraphs [0029] and [0074] where a database is accessed based on the query to retrieve data)
3) --generating a provider list based on the profile data in relation to the medical care inquiry; (see: paragraph [0081] where a list of providers are generated)
4) --updating the provider list based on the quality factor value associated with the care provider; (see: paragraphs [0037] and [0081] where the system dynamically ranks the healthcare providers from best to worst providers based on the quality and other characteristics of the providers who meet the search query)
5) --generating a care provider recommendation based on the updating of the provider list; (see: paragraph [0012] where the dynamically ranked list is displayed from best to worst, thus the system here generates a provider recommendation of the first provider in the list as it is the best one) and
6) --electronically transmitting the care provider recommendation in response to the medical care inquiry (see: paragraph [0012] where the provider list displays the order of providers that it suggests where the first one on the list is the first recommended one).
One of ordinary skill at the time of the invention was filed would have found it obvious to, 1) via a communication platform, receive a medical care inquiry, 2) based on the medical care inquiry, access the medical care database having the profile data therein, 3) generate a provider list based on the profile data in relation to the medical care inquiry, 4) update the provider list based on the quality factor value associated with the care provider, 5) generate a care provider recommendation based on the updating of the provider list, and 6) electronically transmit the care provider recommendation in response to the medical care inquiry as taught by Claussenelias et al. in the method as taught by Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination with the motivation(s) of identifying the best healthcare provider that meets the needs of the user (see: paragraphs [0002] and [0004] of Claussenelias et al.).

As per claim 19, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 18, see discussion of claim 18. The combination may not further, specifically teach:
1) --via a communication platform, receiving a medical care inquiry;
2) --based on the medical care inquiry, accessing the medical care database having the profile data therein;
3) --generating a provider list based on the profile data in relation to the medical care inquiry;
4) --updating the provider list based on the quality factor values associated with the plurality of care providers;
5) --generating a care provider recommendation based on the updating of the provider list; and
6) --electronically transmitting the care provider recommendation in response to the medical care inquiry.

Claussenelias et al. teaches:
1) --via a communication platform, receiving a medical care inquiry; (see: paragraphs [0074] and [0078] where there is access of a web server over a communications network in order to perform a query (medical care inquiry))
2) --based on the medical care inquiry, accessing the medical care database having the profile data therein; (see: paragraphs [0029] and [0074] where a database is accessed based on the query to retrieve data)
3) --generating a provider list based on the profile data in relation to the medical care inquiry; (see: paragraph [0081] where a list of providers are generated)
4) --updating the provider list based on the quality factor values associated with the plurality of care providers; (see: paragraphs [0037] and [0081] where the system dynamically ranks the healthcare providers from best to worst providers based on the quality and other characteristics of the providers who meet the search query)
5) --generating a care provider recommendation based on the updating of the provider list; (see: paragraph [0012] where the dynamically ranked list is displayed from best to worst, thus the system here generates a provider recommendation of the first provider in the list as it is the best one) and
6) --electronically transmitting the care provider recommendation in response to the medical care inquiry (see: paragraph [0012] where the provider list displays the order of providers that it suggests where the first one on the list is the first recommended one).
One of ordinary skill at the time of the invention was filed would have found it obvious to, 1) via a communication platform, receive a medical care inquiry, 2) based on the medical care inquiry, access the medical care database having the profile data therein, 3) generate a provider list based on the profile data in relation to the medical care inquiry, 4) update the provider list based on the quality factor values associated with the plurality of care providers, 5) generate a care provider recommendation based on the updating of the provider list, and 6) electronically transmit the care provider recommendation in response to the medical care inquiry as taught by Claussenelias et al. in the method as taught by Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination with the motivation(s) of identifying the best healthcare provider that meets the needs of the user (see: paragraphs [0002] and [0004] of Claussenelias et al.).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0074118 to Garcia-Sanchez et al. in view of U.S. 2018/0182475 to Cossler et al. and further in view of U.S. 2013/0297348 to Cardoza et al. as applied to claim 13, and further in view of U.S. 2017/0308648 to Clarke et al.
As per claim 15, Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination teaches the method of claim 13, see discussion of claim 13. Garcia-Sanchez et al. teaches:
--wherein the completed record is the second event such that the response timeliness value indicates a time difference between the start of the event and the receiving of the completed record (see: paragraph [0020] where there is a determination of data entry records having required fields completed, a threshold number, etc. This determination is the second event. Also see: paragraph [0019] where the timeliness of the data entry is based on the difference between when the data entry is completed and when the work was performed (start of the event)) and the response completeness value indicates a difference between the plurality of electronic questions and the plurality of answers (see: paragraph [0020] where completeness is determined as the difference between the required fields (questions) and the fields that were actually completed (answers)).
Cardoza et al. further teaches:
--in response to the detecting of the medical event and the plurality of care providers, generating an electronic survey for each of the care providers, the electronic survey having a plurality of electronic questions therein, the plurality of electronic questions being the second number of data points; (see: paragraph [0058] where in response to knowing a clinician and a medical event which requires further clarification a survey (a set of questions) is generated. The questions here are being considered as the second number of data points)
--electronically transmitting the electronic survey to each of the care providers via the network user interface; (see: paragraph [0058] where the questions are automatically generated and presented to the clinician)
--for each of the care providers, receiving a completed survey therefrom the care provider, each of the completed surveys including a plurality of answers, (see: paragraph [0223] where an addressed clarification request (completed questions) is received) the plurality of answers being the first number of data points; (see: paragraph [0223] where there is an addressed clarification request. The addressing of this request/the answers are being considered as the first number of data points)
--start of the event as an electronic transmitting of the electronic survey to the care provider; (see: paragraph [0058] where the set of clarification questions are provided/transmitted to the clinician) and
--record as a survey (see: paragraph [0058] where there is a set of questions).
Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination may not further, specifically teach:
1) --generating an electronic survey for each of the plurality of care providers; 
2) --electronically transmitting the survey to each of the plurality of care providers; and
3) --for each of the plurality of care providers, receiving a completed survey.

Clarke et al. teaches:
1) --generating an electronic survey for each of the plurality of care providers; (see: paragraph [0039] where surveys are being generated for each provider)
2) --electronically transmitting the survey to each of the plurality of care providers; (see: paragraph [0039] where survey are sent and responses are being received from each provider) and
3) --for each of the plurality of care providers, receiving a completed survey (see: paragraph [0039] where survey responses are being received from each provider).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) generate, 2) transmit, and 3) receive an electronic survey for each of the plurality of care providers as taught by Clarke et al. in the method as taught by Garcia-Sanchez et al., Cossler et al., and Cardoza et al. in combination with the motivation(s) of receiving information from healthcare providers with regards to a status (see: paragraph [0004] of Clarke et al.).

As per claim 16, Garcia-Sanchez et al., Cossler et al., Cardoza et al., and Clarke et al. in combination teaches the method of claim 15, see discussion of claim 15. Garcia-Sanchez et al. further teaches wherein the response completeness value is independent of a correctness for each of the plurality of answers (see: paragraphs [0020] and [0025] where completeness is separate from correctness).

Additional Relevant References
Examiner would also like to cite U.S. 2014/0135588 to Al-Ali et al., U.S. Patent No. 6,230,142 to Benigno et al., and U.S. 2007/0132597 to Rodgers as additional, relevant references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626    

/DEVIN C HEIN/Examiner, Art Unit 3686